DETAILED ACTION
	The receipt is acknowledged of applicants’ amendment filed 01/18/2022, and supplemental amendment field 01/19/2022.

	Claims 1, 3-9, 16-36 previously presented. Claim 36 has been canceled by the amendment filed 01/18/2022. Claims 37-55 have been added by the supplemental amendment filed 01/19/2022.

Claims 1-3, 16-35 and 37- 55 are pending.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election of species of the composition of claim 16, and species of additional components of claims 28-29 in the reply filed on 05/03/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the 

Claim 33 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/03/2021.

Claims 16-27 and 30-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of the composition and additional components, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/03/2021.

Claims 1, 3-9, 16, 28, 29, 32, 34-35, 37-55 are subject of this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 55 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-9, 16, 28, 29, 32, 34-35, 37-55 are is/are rejected under 35 U.S.C. 103 as being unpatentable over the article by Novalle (“Self tan removal cream”, hereinafter “Novalle”) in view of the article by Banerjee (“Topical urea in dermatology”, abstract previously provided) and Maibach et al. (US 2003/0235542), all references are of record.

Applicant Claims 
Claim 1 is directed to an artificial tan remover comprising:
up to about 30% by weight of urea, a substituted derivative of urea, or mixtures thereof; and up to about 20% by weight of a bicarbonate or carbonate salt, based on the total weight of the tan remover; and 
the balance as water;
wherein the tan remover has a pH greater than 7.0.  

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Novalle teaches tan removal cream composition comprising water, urea derivative, and sodium bicarbonate. The cream composition further comprises cetyl alcohol, polyethylene, Laureth-4, and triethanolamine that all read on permeation enhancers (see the entire document). Both urea and sodium bicarbonate are basic compounds implying that pH of the composition is towards the alkaline side and is more than 7.0. 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Novalle teaches urea derivative and sodium bicarbonate, the reference however does not teach urea itself and the amount of each component in the composition. While the reference teaches sodium bicarbonate that imply that pH of the composition is towards the alkaline side, the reference however does not explicitly teach pH greater than 7.0 as instantly claimed by claim 1.
	Banerjee teaches topical composition comprising 10% urea that has moisturizing and mild keratolytic skin effect (see the provided abstract). 
	Maibach teaches topical composition for skin lightening having pH of between 7.5-13.0. The composition comprising sodium carbonate or bicarbonate, or potassium carbonate or bicarbonate in amount ranging from 2-20%. The composition is in the form of cream, lotion, solution, etc. The composition may further comprise urea as additional ingredient. The composition comprises 2.5-10% permeation enhancers (abstract; ¶¶ 
 
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide composition for tan removal comprising urea derivative and sodium bicarbonate as taught by Novalle, and replace urea derivative with 10% urea as taught by Banerjee and use 2-20% sodium bicarbonate to adjust the pH of the composition to greater than 7.0 as taught by Maibach. One would have been motivated to do so because Banerjee teaches topical composition comprising 10% urea has moisturizing and mild keratolytic skin effect that is expected to remove skin layer having the tattoo, and because Maibach teaches 2-20% sodium bicarbonate is suitable to provide composition having pH from 7.5-13 that is suitable for skin lightening and can be combined with urea. One would reasonably expect formulating tan removal composition comprising 10% urea and 2-20% sodium bicarbonate that has pH of 7.0-13.0 and further has skin moisturizing, keratolytic, and skin lightening effect that would help to remove any skin tan. 
Regarding the claimed amount of urea of up to 30%, as claimed by claims 1 and 16, and 0.1-30%, 1-30% as claimed by claims 34 and 35, and up to 15% as claimed by claim 55, Banerjee teaches 10% urea that falls within all the claimed amounts. Regarding the amount of bicarbonate up to 20% as claimed by claims 1 and 16, and Maibach teaches 2-20% bicarbonate that falls within the claimed amounts. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a See MPEP 2144.05 [R-5].
Regarding the pH of greater than 7.0, greater than 7.5, greater than 8.0, greater than or equal to 8.0, greater than or equal to 8.5, greater than or equal to 9.0, greater than or equal to 9.5, and greater than or equal to 11.0 as claimed by claims 1, 8, 16, 50, 51, 52, 53 and 54, respectively, Maibach teaches 7.5-13 that embrace the claimed pH. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the decrease in the amount of urea after storage for certain period under certain temperatures as claimed by claims 3-7, 9, and 37-49, the combination of the cited references teaches composition comprising urea and bicarbonate in the claimed amounts, and it is expected that the composition taught by the prior art will have the same storage stability for the claimed periods under the same temperature since materials and their properties are inseparable, absent evidence to the contrary. 
Regarding permeation enhancer claimed by claim 28 and its amount of up to 30% as claimed by claim 29, Maibach teaches 2.5-10% permeation enhancer in topical composition that falls within the claimed amount. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding formulations claimed by claim 32, the cited references teaches cream, lotions, solution etc.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima .

Response to Arguments
Applicant's arguments filed 01/19/2022 have been fully considered but they are not persuasive. 
Comments on the Restriction Requirement/Election of Species Requirement
Applicants argue that the Office Action takes the position that the Restriction Requirement and Election of Species Requirement were not traversed because ‘supposed errors’ were not identified, however, the response traversed both the restriction requirement and the election of species requirement.

In response to this argument, the examiner re-reviewed applicants’ response to Election/Restriction Requirement filed  05/03/2021, and the examiner respectfully disagree with applicants because applicants did not traverse election of species. Applicants only traversed the requirement to elect one group of inventions I, or II.  

Rejection of claims 1, 3-9, 16, 28, 29, 32, and 34-36 under 35 U.S.C. §103—Novalle, Banerjee et al, and Maibach et al.

Applicants argue that the composition of Novalle product does not contain or use urea, as required by the claimed invention, but rather contains diazolidinyl urea, which is not urea and is chemically quite different from the recited urea in the present invention. Further, “substituted derivatives” of urea are not within the scope of claim 1. 

	In response to this argument, it is argued that while the Novalle product teaches  diazolidinyl urea, which is urea derivative, Banerjee and Maibach both teaches urea, and not its derivative. Banerjee teaches urea in keratolytic composition, and Maibach teaches urea in skin whitening composition. Both uses of the urea would lighten the color of the skin , i.e. remove tattoo. One cannot attack the references individually wherein obviousness is based on combination of references. 

Applicants argue that one having ordinary skill in the art would not be motivated to replace diazolidinyl urea with urea for at least the following reasons: 1) Diazolidinyl urea is a relatively complex molecule and very far removed from urea. 2) Diazolidinyl urea is typically utilized as an antimicrobial preservative in cosmetic compositions and the maximum allowable amount of diazolidinyl urea in cosmetic compositions is 0.5% (see page 4, section 5.2, article appended to the response). This is based on its decomposition to formaldehyde, for which there is a maximum allowable amount. 3) Diazolidinyl urea is relatively unstable and one of ordinary skill in the art would be aware that it would not remain stable at 40°C stability according to the stability tests described in respect of the presently claimed urea-based compositions.

In response to this argument, it is argued that: 
1) Although both of urea and diazolidinyl having different chemical structure, one having ordinary skill in the art would have been motivated to replace the diazolidinyl of the article Novalle with urea taught by the secondary references based on suitability of urea to lighten the skin either by keratolytic effect or by whitening effect, and would be expected to lighten tattoo. 
2) Regarding the intended use of diazolidinyl as antimicrobial agent, it is noted that the present claims are directed to a composition, and all the elements of the claimed composition are taught by combination of the cited references. The intended use of individual ingredients does not impart patentability to the claims. It has been decided by the Courts that even in a case where the reference does not teach the same use of the composition, the two different intended uses are not distinguishable in terms of the composition, see In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393. Regarding the amount of diazolidinyl, the suitable amount of urea is taught by Banerjee that teaches 10%, and the amount of diazolidinyl as evidenced by the evidentiary reference is irrelevant to patentability of the claims. 


Applicants disagree with the Office Action’s assertion that the skilled person would recognize that Novalle shows an alkaline component and disagree with the assertion that Novalle uses urea as the active ingredient. Quite simply, Novalle does not contain urea but, the antimicrobial diazolidinyl urea, a quite different compound having four hydroxyl functionalities and no primary amine functions. One of ordinary skill in the art would not recognize diazolidinyl urea to have tan removal functionality and even if they arguendo postulated this to be the case, would not be prompted to consider urea as having tan removal functionality in view of the very different chemical structures.

In response to this argument, applicant’s attention is directed to the scope of the present claims that is directed to a composition, and all the claimed elements are taught by combination of the cited references. All the references are analogous art, and are in the field of applicant’s endeavor, and reasonably pertinent to the particular problem with which the applicant was concerned, which is cosmetic composition. Therefore, it is reasonable to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). Motivation to combine the references exists, as well as reasonable expectation to achieve the present invention. The cited references show that it was well known in the art at the time of the invention to use the claimed ingredients in cosmetic compositions. It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose. The idea for combining them flows logically from their having been used individually in the prior art. ln re Pinten, 459 F.2d 1053, 173 USPQ 801 (CCPA
1972); ln re Susi, 58 CCPA 1074, 1079-80) 440 F.2d 442, 445; 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21; 279 F.2d 274, 276-277; 126 USPQ ln re Sussman, 1943 C.D. 518; In re Huellmantel 139 USPQ 496; ln re Crockett 126 USPQ 186.

Applicants argue that neither Banerjee nor Maibach overcome the deficiency of Novalle product deficiency. Banerjee does not describe a composition comprising bicarbonate or carbonate salt, and Maibach does not teach a tan removal composition, but rather relates to a skin lightening composition, which is not in the same cosmetic field. Further, if Banerjee continued to be relied upon, a complete version of Banerjee needs to be provided by the USPTO and made of record.

In response to his argument, the examiner maintains that Banerjee satisfied the purpose for which it was applied, which is using 10% urea in a cosmetic composition that has keratolytic effect. Maibach also satisfied the purpose for which it was applied, which is using bicarbonate in amount of 2-20% in a cosmetic composition that has pH of 7.0-13.0 and contains urea. The composition of Maibach whitens the skin and can be used to remove tattoo. Note: The examiner had requested a complete version of Banerjee reference and will be placed in record when available. 

Request for Rejoinder
Applicants requested to rejoin and examine the non-elected pending claims in view of the current examined claims overcoming all current rejections and appearing to be in condition for allowance. Because claims 17-27, 30, and 31 ultimately depend from and thus include all the limitations of product claim 1, these claims must be rejoined with the examined product claims when the product 

The examiner acknowledged applicants’ request to rejoin non-elected claims. However, no claims are indicated allowable at this time. Upon indication of an allowable subject matter, rejoinder practice will be considered as set forth in the election restriction requirement mailed 02/08/2021, paragraph 10 at pages 7-8. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./